 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDModern ManufacturingCompany, IncandUpperSouth Department,InternationalLadies'Gar-mentWorkers' Union, AFL-CIO and RalynnRader,'Party inInterestCase 6-CA-17788December 20, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn December 27, 1985, Administrative LawJudge James T Youngblood issued the attacheddecisionThe Respondent filed exceptions and asupporting brief, 2 and the General Counsel filedlimited cross-exceptionsThe General Counsel andthe Charging Party Union each filed an answeringbrief to the Respondent's exceptionsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,3 andconclusions, to modify the remedy,4 and to adoptthe recommended OrderIn adopting the judge's conclusion that the Respondent engaged in bad-faith bargaining, we haveapplied the principles set forth inReichhold Chemi-cals,288 NLRB (1988) We therefore disavow anyreliance on the judge's reasoning to the extent thatitmay suggest that we will scrutinize bargainingproposals to see if they are sufficiently generous, orthat we would require some substantial explanationfor every concession that an employer declines tomake'This individualwhose decertification petition the Board dismissed onSeptember 30 1985 was made a party in interest to this unfair laborpractice case limited solely to the receipt of a copy of this decision2The Respondent has requested oral argument The request is deniedas the record exceptions and briefs adequately present the issues and thepositions of the partiesa In the fourth to last paragraph of his decision the judge inadvertently states that the parties held nine bargaining sessions although therecord clearly shows that they met only eight timesWe find howeverthat correction of this misstatement does not affect our conclusion4Although it has generally excepted to the judge s recommendedremedy the Respondent has failed to demonstrate that these remedialmeasureswhich include inter alia requiring the Respondent to reimburse employee members of the Union s negotiating committee for anyearnings they lost while attending negotiating sessions and to meet andconfer with the Union more often and for longer periods in the futureare inappropriate in the circumstances of this caseIn accordance with our decision inNew Horizons for the Retarded283NLRB 1173 (1987) interest on and after January 1 1987 shall be computed at the short term Federal rate for the underpayment of taxes asset out in the 1986 amendment to 26 U S C § 6621 Interest on amountsaccrued prior to January 1 1987 (the effective date of the 1986 amendment to 26 U S C § 6621) shall be computed in accordance withFloridaSteel Corp231 NLRB 651 (1977)Additionally the General Counsel has requested a visitatonal clauseUnder the circumstances of this case we find it unnecessary SeeCherokee Marine Terminals287 NLRB 1080 (1988)We agree, however, that it is reasonable to inferfrom the totality of the evidence that the Respond-ent had no real intent to reach a collective bargaining agreement with the Union Here, the Respondent, as it concedes in its answer,5 refused throughout the negotiations to bargain on noneconomicmatters unless the Union capitulated on all economic itemsAt the first bargaining session the Respondent'schief negotiator, Fred Holroyd, explained to theUnion's negotiating team that the Respondent wasin poor economic condition and that the Unionshould not expect anything that would increase itsoperating costsDuring subsequent negotiationsover the Union's proposed grievance-arbitrationprocedure, Holroyd stated that he would not agreeto any provision that would allow an arbitrator toprovide any backpay remedy Holroyd then toldthe Union at the final negotiating session that, di-rectly or indirectly, everything is a cost itemAs the judge found, during these negotiations theRespondent adamantly insisted on retaining abso-lute discretion and control over every importanteconomic term of employment By demanding thatthe Union accede to its position on economic sub-jects before there could be any negotiations onother issues, while at the same time characterizingevery matter as economic, the Respondent has ob-structed the process of meaningful contract negotiations, because progress in negotiations on certaineconomic or noneconomic subjects often inducesparties to yield ground on other disputed subjectsWe therefore conclude that the Respondent's obstructionist tactics in this case prevented the Unionfrom exploring the Respondent's position on non-economicmatters and thereby substantially re-duced the possibility of reaching an agreement on afull contract 6In adopting the judge's finding that the Respond-ent has engaged in surface bargaining, we alsostress, as detailed by the judge, that during bargaining the Respondent repeatedly demanded the rightto act unilaterally on virtually every subject thatthe parties negotiated For example, the Respondent rejected the Union's contract proposal providing that the Respondent would not enter into anyindividual contracts with the unit employees with-out the Union's prior approvalWhen the Unionstated in response that it considered this issue to beTheRespondent s answer states in pertinent partSince the Union would not move to a point where it would agree tono additional cost to Respondent who was in a failing economy Respondent never reached a point where it would agree to other noneconomic sessionsc SeeCal PacificFurnitureMfg Co228NLRB13371340-1342(1977)292 NLRB No 3 MODERN MFG COamajor problem, the Respondent agreed that itwould not enter into a contract with any employ-ees that provided for less than the contract termsThe Respondent insisted on reserving the right,however, to give out bonuses or create an incen-tive program if it chose 7 Clearly, the Respondent'sinsistence that it retain the ability to deal directlywith the unit employees strikes at the very heart ofthe Union's representative function to bargain collectively on behalf of the unit employeesIt is also clear that during the parties' discussionson the subject of grievance-arbitration the Respondent sought to effectively destroy the Union'scapacity for resolN ing disputes on the unit employ-ees' benefitsThus, the Respondent adamantly ad-hered to its position that no steward could bepresent at the first step unless the grieving employee requested such representationAfter the Uniontentativelyagreed that employees could adjusttheir own grievances, the Respondent refused theUnion's demand for the right to approve any settlement reached The Respondent agreed only that itwould not enter into any settlement that was incon-sistentwith the collective-bargaining agreementThe Respondent also sought to exclude almostevery matter from the arbitration process Based inparticular on the Respondent's bargaining tacticson this subject, coupled withits insistence on abroad no-strike clause and on retaining the right todeal directly with the unit employees, we find thatthe Respondent's conduct during negotiations wastotally at odds with a desire to achieve a collec-tive-bargaining agreement and essentially placedthe Union in a position where simple reliance onthe rights arising from its status as the majorityrepresentativewould be more advantageous thansigning any contract the Respondent was preparedto offer SeeNLRB v A 1 King Size Sandwiches732 F 2d 872, 877 (11th Cir 1984), cert denied 469US 1035 (1984)Regarding the Respondent's argument that it repeatedly made its financial records available to theUnion and that the Union failed to inspect them,we disagree with the Respondent's implication thatthe Respondent's conduct at the bargaining table issomehow excused because the Union had access tothe Respondent's financial records In this regard,we also note that the Union's position on this subjectwas that the Respondent's financial recordswere not ripe for review because the parties neverseriously discussed economic mattersYet, it isabundantly clear from our discussion above thattheUnion'swillingness to review these recordsThe Respondents insistence on retaining the right to give bonusesand to institute a piece rate system undermines its claims that it wasunable to give the Union any economic improvementsiiwas immaterial in light of the Respondent's insistence that, in any event, the Union capitulate to itsdemands on economic subjectsWhile we in noway suggest that the Respondent was necessarilyobligated to offer the employees improvements inwages and fringe benefits, we believe that the Re-spondent was obligated to do something more thansimply protest throughout the negotiations that itcould not agree on any proposals that would increase the cost of its operations, while defining virtually everythingas a cost item 8Our finding of bad faith bargaining is also but-tressed by the Respondent's critical and repeatedreferences at the negotiating sessions to the Respondent's backpay obligations, which arose froman earlier unfair labor practice case in which theBoard found that the Respondent had engaged inconduct sufficiently egregious to warrant the impositionof aGisselbargaining order 9Moreover,during that earlier organizing campaign, the Re-spondent, inter alia, had threatened its employeeswith less work, layoffs, plant closure, and economis reprisals if they selected the Union as their bargaining representativeWe find especially relevanthere the statements at that time by the Respondent's vice president to employees that if they selected the Union as their bargaining representative,theRespondent "would just have to kick theUnion out" for economicreasons,and that the Respondent would negotiate with the Union only ontheRespondent's own termsAlthough the Respondent claims that this conduct is immaterialnow because it occurred years ago, we agree withthe judge that thesestatementsshed light on theRespondent'smotive, and that by its conductthroughout the negotiations the Respondent implemented its earlier threat that it had no intention ofbargaining in good faith with the UnionIn sum, although the Respondent's negotiatorsappeared regularly at the bargaining table and thenegotiations resulted in movement and agreementon some subjects, we are persuaded by the totalityof the record evidence that the Respondent wasnot negotiating in good faith with a view to tryingto reach a collective-bargaining agreement with theUnion 108 SeeExcelsior Pet Products276 NLRB 759 761-762 (1985) andNorthCoast Cleaning Service272 NLRB 1343 at fn 14 (1984)8Modern Mfg Co261NLRB 534 (1982) enfd mem 723 F 2d 902(4th Cir 1983)10Member Johansen who adheres to the earlier decision inReichholdChemicals277 NLRB 639 (1985) and who dissented when it was vacated at 288 NLRB 69 agrees with his colleagues that the Respondentsconduct here was unlawful 12DECISIONSOF THE NATIONALLABOR RELATIONS BOARDORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, ModernManufacturing Company, Inc, Buckhannon, WestVirginia, its officers, agents, successors, and as-signs,shall take the action set forth in the OrderMichael Poprik Esqfor the General CounselFred F Holroyd EsqandBrian 0 YostEsq, of CharlestonWest Virginia for the RespondentDECISIONSTATEMENT OF THE CASEJAMES T YOUNGBLOOD Administrative Law JudgeThis matter was tried before me on 30 October 1985 inBuckhannon,West Virginia The charge was filed byUpper South Department, International Ladies GarmentWorkers Union, AFL-CIO (the Union) on 26 November1984 and the complaint issued on 31 December 1984The complaintallegesthatModern Manufacturing Company, Inc (Modern or Respondent), by certain acts andconduct, has failed and refused to bargain in good faithwith the Union as the exclusive bargaining representativeof Respondents employees in violation of Section8(a)(1)and (5) of the Act The Respondent denies the commissionof any unfair labor practices On the entire recordincluding my observations of the witnesses and their demeanor while testifying, and after due consideration ofthe briefs filed by the General Counsel and the Respondent, I make the following2FINDINGS OF FACTIJURISDICTIONThe Respondent, a West Virginia corporation with itssole facility location in BuckhannonWest Virginia, isengaged in the manufacture and nonretail sale ofWomen s clothing Respondent admits and I find that itis an employer engaged in commerce within the meaningof Section 2(2) (6) and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDThe Respondent admits and I find that the Union is alabor organization within the meaning of Section 2(5) ofthe Act1The General Counsel filed a motion to correct the transcript Therebeing no objections and the corrections appear appropriate the motion isgranted2 The facts found here are a compilation of the credited testimony theexhibits and stipulations of fact viewed in light of logical consistencyand inherent probabilityAlthough these findings may not contain orrefer to all the evidence all has been weighted and considered To theextent that any testimony or other evidence not mentioned in this decision may appear to contradict my findings of fact I have not disregardedthat evidence but have rejected it as incredible lacking in probativeweight surplusage or irrelevant Credibility resolutions have been madeon the basis of whole record including the inherent probabilities of thetestimony and the demeanor of the witnessesWhere it may be required Iwill set forth specific credibility findingsIIITHE ALLEGEDUNFAIR LABOR PRACTICESOn 22 November 1983 the United States Court of Appealsfor the Fourth Circuit enforced a bargaining orderissued by the National Labor Relations Board on 30April 1982 261 NLRB 534, in which the Board orderedthat Respondent Modern recognize and on request bargain collectively with the Union as the exclusive representative of the employees in the following appropriatebargainingunit at 536All full time and regular part time production andmaintenance employees employed by the Employerat its Buckhannon, West Virginia, facility excludingofficeclericalemployees sales employees andguards professional employees and supervisors asdefined in the ActAdditionally, the Board found that during the courseof the Unionsorganizingefforts,Respondent violatedSection 8(a)(1) of the Act by threatening employes withlesswork and layoffs if they selected the Union as theirbargaining representative,threateningemployeeswithplant closure if they selected the Union as their bargaining representative, threatening employees with economicreprisal and/or telling employees that it would be futilefor them to select the Union as their bargaining representative threatening employees by telling them that Respondent had terminated an employee because of herunionactivities, telling employees not to signunion authorizationcardscoercively interrogating employeesabout their union activitiesmembership, and sympathiesand the union activitiesmembership and sympathies ofother employees, soliciting employees grievances inorder to dissuade them from selecting the Union as theirbargainingrepresentative,askingan employee to tellother employees not to select the Union as their bargaining representativeand telling an employee that Respondentwas againstthe Union and would do anythingto stop the Union from becoming the employees bargaining representative In addition to these violations ofSection 8(a)(1)Respondent violated Section8(a)(1) and(3) of the Act by discriminatorily terminating the employment of employees Carol Waybright John BallDavid Pringle and Pearl Irene Smith and by refusing torehire employee Deborah Lee aAlso prior to the election which was set aside becauseof Respondents conduct that Board found that Respondent Vice President Starkey had informed employees that if the employees selected the Union as their exclusive collective bargaining representative, Respondentwould just have to kick the union out because theycouldn t afford itand had further informed employeesthat Starkeydidn t have to give anything he did not want togive that the union could notget us anythingthat he didn t want to give us because he didn thave to give anything that he didn t want to give3 The Respondent was ordered to cease and desist from further violations of the Act to reinstate the terminated employees and to pay thembackpay MODERN MFG CO13and he wouldn t give anything that he didn t haveto give And he explained[to an employee]that hewould have to negotiate but that he didn t have togive nothing that he didn t have to give 4Itwas in this context and with this background, thatthe Union in early January 1984 contacted the Respondent requesting bargaining negotiations By letter dated 16January 1984,Fred F Holroyd,Respondents attorney,advised the union attorneys that he would be handlingnegotiations for the Respondent and that he was in receipt of the Union s 13 January 1984 letter and suggestedas a format that the Union first provide the Respondentwith a complete set of proposals so that they would bein a position to be better prepared for negotiations Holroyd advised that as soon as he had received these proposals and had an opportunity to study them he wouldcontact the Union to set some meeting dates By letterdated 23 January 1984 Bernard W Rubenstein an attorney for the Union,advised Holroyd that a set of proposalswould be prepared and sent as soon as possible andfurther informed Holroyd that after he received the proposals, the Union would like a prompt meeting On 3April 1984,BernardW Rubenstein,on behalf of theUnion,forwarded a set of proposals for a collective bargaining ageement between the Respondent and theUnion and,in the accompanying letter stated[W]ehave not at this time given you our wage proposals onthe amounts needed for the benefits plansWhen wemeet,we will discuss these with you'The letter requested a prompt meetingBy letter dated 29 May 1984 the Union informed Holroyd that in connection with the negotiations to be heldon 4 and 5 June 1984 five named individual employeesconstituted the Unions negotiating committee and requested that they be permitted to be excused from workso that they could attend the negotiation sessions Byletter dated 31May 1984 Holroyd advised the Unionthat the negotiations are setfor4 June 1984 and that hedid not anticipate that it would go for more than 1 dayHe advised however,that they would see how itgoesThe first bargaining session was held on 4 June 1984attended by Holroyd on behalf of the Respondent and byRubenstein Jackson Moore,Dortha Campbell BonnieMarsh Beth Ric Carol Waybright and Verna Karickhoff for the UnionAt the first meeting,theRespondents attorney explained to the Union s attorney Rubenstein and theothermembers of the Union s negotiating committeethat the Respondent was in a poor economic conditionand that the Union should not expect anything in theway of additional costs Rubenstein indicated that theywere sure something could be worked out Holroyd testafeed that at practically every meeting thereafter he reported to the union negotiating team that the Companywas in a bad financial condition and that it would bewilling to negotiate virtually anything in the contractthat did not require additional costs From the outset ofthe negotiations it is very clear that Respondent advised4 See G C Exh 2 at 22-23the Union of its poor economic condition and informedthe Union that its books were available for the Union snegotiating committee to review and study and that theCompany was fully prepared to make the Company s accountant available to the negotiating team for the examsnation of the records including its tax returnsApparently, at the initial bargaining session Respondent s attorney gave its oral counterproposals on the proposals that had been submitted by the Union By letterdated 5 June 1984 from Company Attorney Holroyd toRubenstein the Respondent submitted its written posttion on the Unions proposed contract In the Union scontract proposal there were approximately 35 proposals including the proposal on the term of the contractIn its counterproposals the Respondent advised that itdid not agree with 25 of these proposals and, in most instances, submitted a counterproposal to these provisionswith which it did not agree In some instance,Respondent merely indicated that it did not agree to the Union sproposalThe next bargaining session was held on 11 July 1984at the Sheraton Hotel in ClarksburgWest Virginia Themeeting began at 11 am All the meeting were held atthe Sheraton Hotel in Clarksburg,West VirginiaHolroyd represented the Respondent Victoria Hedian an attorney and chief negotiator for the Union throughout theremainder of the negotiations and Jackson Moore andthe remaining members of the union negotiating committee were present There is virtually no dispute as to thefacts concerning the negotiationsVictoria Hedian testafeed that this meeting began with the Union asking for aresponse from Modern Holroyd told the Union thatModern was loosing a lot of money and did not wantany additional costs The Union was informed that Respondent s books were available for inspectionHedianstated the Union did not then or at any other time exercase this option of looking at Respondents books Theydiscussed the grievance procedure in light of the Respondent s proposal that the union steward not bepresent at the first stop of the grievance Holroyd statedthere was no need for the steward to be present if theemployee and the supervisor could work it out betweenthemselvesHolroyd said case law does not give theUnion the right to have the steward present and theUnion contended that they represented the employeesand had a right to be present at any confrontation Holroyd stated that he would agree for the presence of thesteward if the employee specifically requested that asteward be present but that he wanted to have the contract provide that it was not necessary that the stewardbe there There was some discussion about how the employees would learn of what the contract procedure entailedThere was a discussion of cost with regard to thegnevance and arbitration procedure in that the Unionhad indicated that this did not cost money Holroyd responded that backpay did cost money and that the grievance and arbitration proceedings could require the Employer to pay backpay Holroyd indicated that the Company had just paid$30,000 in backpay Holroyd indicated that he wanted a provision that the arbitrator couldnot give a backpay remedy,and could not award any 14DECISIONSOF THE NATIONALLABOR RELATIONS BOARDpay for hours other than those the employee actuallyworked There was noagreementin this areaArticleXVI, of the Unions proposal provided thatthe Employer shall not enter into any individual contractswith any of its workers without priorunion approval and no contractor shall subcontract its work toany other shop Modern rejected this clause, and specifically indicated in its counterproposal that the Employerdoes not agree not to enter into individual contracts withits employees The Union stated that it was a real problem having the Respondent entering into private contractswith the employees Respondent agreed that itwould not enter into a contract with any employee thatprovided less than the contractterms,but that the Employer wanted the right to give out bonuses or create anincentive program as it chose, without having the Unioninvolved The Union took the position that it wanted approval of any kind of extra contractual agreement because it wasthe bargaining agent for wages hours andworking conditionsModern did not object to the Unionbeing involved but it would not give the Union the rightto approve or disapprove its private agreements with theemployeesIn itsproposal, the Union sought a union security provision and a dues checkoffclauseIn its counterproposal,the Respondent did not agree that employees must jointhe Union or be fired and did not agree to check offdues from employees for the Union, and proposed thatthe Union collect its own dues Hedian informed the Respondent that a union security provision did not cost theRespondent any money Holroyd replied that the employees will want to be paid more money in order to paytheir duesHolroyd stated that the employees would notstand still for a contract that did not give them what itcost to be in the Union According to Holroyd s notes,any concessionon unionsecurity and dues checkoffwould be something that he would expect to exchange toget a major concession from the UnionAt this point in the negotiations the Union orallymade its economic wage proposal toraisethe employeewages fromthe minimumwage of $3 35 an hour over a3 year period to $5 which would be 65 cents an hour inthe first year 50 cents in the second year and 50 cents inthe third year The Union proposed eight paid holidaysand a 1 week paid vacation after 6 months of employment and2 weeks vacation after 1 year The Union proposed a health benefit that would cost 5 5 percent of thegross payroll of the Respondent and 1 375 percent to thehealth service plan There was noagreementon any ofthese proposals Respondent again making it clear that itcould not increase cost due to its economic conditionand at this point, made no counterproposalsThe parties then discussed trial periods or probationary periods The Union had proposed 30 days and theEmployer had proposed a 6 month period The Unionproposed 30 working days or 240 hours with a provisionfor extension by agreementAfter discussion it wasagreed that the Company could extend the period provided it notified the Union of the extensionArticle IX of the Union s proposal prohibited personsoutside thebargainingunit from performing any workcovered by the contract, and provided that if during alayoff the work of any laid off employee is performed byany other person or supervising employee outside thebargaining unit, the laid off employee shall be reimbursedfor such work by the Employer In its counterproposalsRespondent did not agree to the Union s distribution ofwork and proposed that the Respondent have completecontrol over the assignment of work and the movementof its employees and that there should be no limitationon the amount of bargaining unit work nonbargainingunit employees may perform During the bargaining session, the Union indicated to Modern that it could nothave supervisors and nonbargaining unit personnel performing bargaining unit work The Respondent indicatedthat there were times when they needed a supervisor orsomeone to fill in if the employees were not availableThe Union indicated that perhaps what was needed waslanguage to cover specific cases, like emergencies inwhich case it would be permitted, but indicated that theproposal by Modern was too broadThe parties then discussed the number of stewards tobe used in the shop to which Modern had submitted acounterproposal limiting the number of stewards in theshop to one Respondent indicated that it did not reallycare about the number of stewards, but it did not wantto be talking to stewards every 20 minutes It was agreedthat the Union would write up some more detailed IanguageThe Union asked for some form of counterproposal onholidays, as the Respondent had indicated no holidaysand would reserve the right to put into effect any holiday it wanted The Respondent stated that there was nomoney for holidays and it did not want it in the contractbut if the Company were able at a later time they woulddo what they couldThe parties discussed leave of absences and the Respondent indicated that it would not object to having itin the contract allowing the Employer to grant leave ofabsences at its optionThe parties talked about layoff and recall The Union sproposal, as submitted to modern was that laid off employees should he recalled before new employees arehiredThe Respondent had counterproposed that theEmployer retain absolute discretion on layoff and recallof employees During the discussion the Union indicatedthat they needed some system not necessarily theirs butsome fair system where the Employer was obligated torecall laid off employees rather than hiring new personnelHolroyd stated the Ccompany wanted to be efficient and that they would not go out and hire new persons rather than recall a good worker, but Modernwanted the employees to know that they run the risk ofbeing laid off if they did not produce and that theymight not be recalled The Employer continued to maintam that it wanted total discretion in laying off and recalling laid off employeesThe discussions turned to an incentive program, andModern wanted total discretion without the Union s approvalThe Union indicated that it was the bargainingrepresentative and they wanted to have some say in thisregard that they were interested in the Company makinga profit and that they did not want the plant to close as MODERN MFG CO15they wantedjobs for their members The Respondent remarked that they were talking about fairness and nondiscriminationwhich sounded nice, but incentives inherently discriminated against the less efficientHe said theyneeded a method to get the Company into the black anditwould not stay in business if it were in the red Therewas no agreement The Employer wanted sole controlover this and the Union needed language that would require its consent,which would not be unreasonably withheld if the employer wanted to put in some kind of apiece rate system This meeting ended around 2 p in on11 July 1984 The next bargaining session was scheduledf o r 11 a m ,26 July1984The next bargaining session commenced at approximately 11 20 a m,26 July performed by the employees,and this commenced with Holroyd s presenting a letterfrom Shakers Sportswear a customer of Respondentwhich indicated that Modern was producing inferior garments and that the customer was reluctant to send additional work to the Respondent until it improved its qualityThe parties discussed this problem briefly but therewas no resolution This lead into a discussion of layoffand recall-the Union wanting the more senior employeeto be retained during a layoff-the Employer, on theother hand,said it should not have to lay off ajuniorperson who in fact could perform a job better At thispoint the Union again indicated that layoff and recalldid not have to be done according to their system, solong as it was done in a fair system without favoritism,and if Holroyd had anything to propose in this regardthey would like to see it and would consider it TheUnion indicated that the Employer,acting at its discretion,was not fair There was a discussion as to whoshould be laid off in the event a particular operation ranout of work According to Hedian it was the Union sposition that whoever was on the operation would be theone who was laid off There was a discussion of qualification of employees to perform work, and who woulddecide the qualificationsHolroyd maintained that it wasup to the Company to decide if an employee was qualifled based on skill ability and dependability,that itshould be able to make the decision on layoff on thesefactors and that this would not be subject to arbitrationAccording to Hedian they proposed that the Employer be permitted to do whatever it wanted to do for ashort term layoff less than a week The Company had inmind, however,a short layoff of 30 days duration and ifthe layoff was of a longer term it would follow someform of seniority This was discussed at least as to quality and quantity of work in some depth but was not resolved during this meetingThe parties then turned to profitability of the Employer and the Union advised that it had an engineering firmwho would help the Respondent lay out the plant andimprove quality by analyzing their production processand to determine a more efficient manner so that timeand money could be saved Apparently this was conditioned obviously on the execution of a collective bargaining agreementThe parties also discussed bumping rights relating tolayoff and recall as Holroyd raised a question about anemployee on long term or indefinite layoff having bumping rights based on seniority The Union stated that oneway of wording the qualifications could be ability to perform without the need of further instructions or trainingHolroyd responded then that there would be an argument because the employee will say that he definitelycan do anyjob and the Respondent wanted to knowwho made the decision the employee the Company oran arbitratorHolroyd also mentioned that in this regarddependability should also be a factor That is the employee must not only have to be senior,but be qualifiedand be dependable There was quite a discussion withthis problem and it was the Union s position that whatever decision was made the decision would be subject tothe grievance and arbitration procedure of the contractThe parties also discussed the problem of bidding andbumping on vacancies that occur during the normal operations of the plant Holroyd questioned this by sayingthatdo you mean that when a contract is signed that allof the jobs in the plant would go up for grabs as part ofthe bumping language, to which the Union respondedin the negative Respondent wanted to pick whomever itwanted to fill a vacancy rather than have bidding on thejobThis lead to further discussion on the recall of laidoff employees before hiring new people that necessarilylead into the question of qualifications Jackson Mooresaid that the Company will decide that,and if we disagreewe can grieve the decision Holroyd objectedsaying the Respondent wanted the right to lay off basedon skill ability, qualifications and dependabilityTheparties could not get together on these issues and Holroyd advised that laying off employees is sometimes away of dealing with the problem of bad employees Hesaid sometimes company managers do not want to faceproblems head on and they solve this by just layingthem off and never recalling them Therefore Respondent wanted the absolute right to determine the skill andabilities of an employee The Union wanted the right toarbitrate these issuesThe Company did not want toagreeto thatThe negotiations lead to a discussion regarding bargaining unit work being performed by supervisors ornonbargaining unit employees and Holroyd stated thatthe Employers position was that this was an operationwhere everyone pitches in and they did not want to beina position where Modern could not do that TheUnion questioned this pitching in with supervisors andwanted to know if this would be all the time or just inemergenciesHolroyd responded that they were notagreeable to putting limitations on the right of supervisors or other nonbargaining unit persons doing bargaining unit workAt this session the Union proposed alternate languageon stewards which provided for 1 steward for each 20employees or 1 per department One to be designated aschairperson or chief stewardGrievances shall be presented to the company manager in step two by the chairperson or chief steward, except that in her absence thesteward may present grievances to the company managerThe chairlady will be compensated by the Employerfor their time lost during working hours in the process ofadjusting grievances The parties will make all reasonable 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDefforts to settle a grievance as soon as possible and keepsuch lost time to a minimum Holroyd indicated that hedid not care how many stewards they had but he onlywanted to deal withone at a time, andhe would look atthe new proposal He stated he had no problems withthe four step grievance procedure but there had to be alimitationon the arbitrators authorityHe said theywould also have to resolve the question of whether theywould get the arbitrator from Federal Mediation andConciliation Service or the American Arbitration AssociationThe Union then brought up the health benefits thatthey had proposed, that would cost 5 5 percent of Modern s total monthly gross payroll, and that they wantedto know if Holroyd had discussed this with the ownersof the Company Holroyd responded that this was amoney item the books were open Modern was losingmoney, and they did not see a realistic possibility of economicimprovementsAt this point Jackson Moorestated that they did not expect the Company to take oneof the options yet but lookingat it it isgood minimumcoverage Holroyd responded that there is no reason toquestion that It s just the dollarsHedian then talked about writing up some tight ]anguage for the next meeting concerning the grievanceprocedure agreed to so far Then there was a discussionregarding the subject of merit increases Jackson Mooreexplained that when he had worked with the UAW theyhad a list of factors for granting merit increases He saidtheUnion could accept merit increases being given ifthere were some understandable criteria some list of specific things on which the increase was based He saidthose employees that did not get a merit increase couldgrieve and have the opportunity to prove that they toomet the qualificationsHolroyd responded by stating,Well then it s not a right to give the merit increases Itbecomes a requirementHolroyd said the Respondentwanted to set the criteria and decide who gets a meritincrease,and it would not agree to let employees who donot get meritincreasesto arbitrate, because that wouldremove the incentive of merit increase Holroyd indicated that if the Respondentwas goingto give away anymoney above the contract they wanted absolute discretionThis was the end of that meeting This meetingbegan at 11 a in and recessed at 1 45 p m The partiesresumed negotiationsat 2 10 p in , but I cannot determinewhen this meeting ultimately ended that day The nextmeetingwas scheduled for 14 August 1984On 14 August 1984 the partiesmet again at theClarksburg Sheraton at 10 am The Union presentedsomeadditional written proposals in accordance with thepartiesprevious discussions on these items 5The parties then took up the Unions alternate Ianguage on stewards Respondent was willing to agree tothe Unions languageprovided that it was not obligatedto pay for time lost while the stewards were discussinggrievancesHolroyd stated that if the stewards werebeing paidby Modern there would be no incentive tokeep themeetingshortThe parties also agreed with the5These proposals are G C Exhs 17(a)-(e)Employers proposal that the Federal Mediation andConciliation Service would provide the arbitratorsThe parties further discussed the grievance procedureas proposed on this date Modern objected to certain Ianguage and proposed that arbitration be limited to theagreement thus, the four corners of the contract Theparties agreed on this and agreed that the employeewould take up the complaintin itsfirst step to his or hersupervisor, and that the employee had a right to havethe steward present on request The parties had discussed but it does not appear that they agreed on, thetimelimitations in the grievance procedureThe parties then drifted into a discussion of the trialprocedure or probationary period In its new proposals,the Union proposed that new workers be given a 30 daytrial periodwhich may be extended by an additional 30days at the option of the Employer The Union proposedthat the Employer notify the Union of the extensionwithin 5 daysHolroyd indicated that originally theUnion had asked for 6 months and that he did not think60 days was long enough He suggestedan initial trialperiod of 60 days with an extension of 60 days TheUnion told him that he had agreed at the 11 July meeting that 30 days would be satisfactory provided the Employer could at its option extend the 30 days with notification to the Union Holroyd checked his notes and indicated that that was correct and that he had agreed tothatHe then asked why they had put in thelanguageabout the 5 days notification by the Employer to theUnion He stated that he would agree to notify the employee in writing before the end of the 30 day periodthat the period was being extended and that a copywould be sent to the Union, but that he did not want theextension invalidated if the copy was lost The Unionstated that this would be okayThe parties then moved to job posting and job biddingThe Union had proposed revised language on jobposting and job bidding at this session The Employer rejected thislanguage statingthat itwas reserving theright to select the best person it sees fit Holroyd alsostated that on layoff and recall skill ability, and dependabilitywill be controlling and if these things are equalin the exclusive opinion of the Employer then senioritywill prevailThis will apply to both short and long termlayoffs and that the Employer wanted to get the bestpossible people to do the job The Union could notgrieve the Employers judgment At this point in the negotiations the Union wanted a break and the parties tooka break at 11 10 a inFollowing the break the Union proposed that layoffsof over I week be by seniority providing the employeesremainingcan do the work without the need of furthertrainingat an acceptable level of quantity and quality Inlayoffs of 1 week or less the Employer could do whatever it wanted The Union informed Holroyd that if heagreed to thislanguageitwould withdraw its proposalon bidding and bumping Holroyd wanted to know whomadethe determination of acceptable level and did theUnion want to arbitratethisThe Union indicated thatthe Employer could set the acceptable level at whateveritwanted provided it would be applied to everybody MODERN MFG COequallyHolroyd then asked if employees were not acceptable could they be terminated and the Union said noHolroyd saidWell this isn t an average this is worseThis is the lower endHolroyd indicated that he wouldlook at this proposal and perhaps there might be an areawhere they could operate that the Company wanted tokeep its best operators Jackson Moore statedWe understand its a give and take and that the Union woulddrop its proposal on bidding if they could get this articlestraightened outThe parties moved to union recognition and Holroydsaid that the description of the unit should be the same astheBoard s certificationThe Employer would notaccept language to the effect that it would not discourage membership in the UnionThe parties then discussed the fair employment practices and apparently there was an agreement on this articleAt 12 30, this session terminated because Holroydhad another appointment, and a new date for future negotiations could not be determined at that time becauseHolroyd had forgotten his appointment calendarOn 15 August 1984, Holroyd wrote Vivian Hedian advising that the Respondent was having a considerableproblem with the large number of personnel off the production line who were engaging in the negotiations Herequested that the employee committee be cut to twopeople rather than five or, if they could start negotiations either before or after work or on the weekends On21August 1984, Hedian responded advising that underno circumstances would they consider reducing the employee committee from five to two She indicated thatshe found it difficult to believe tht the absence of fivepeople for 1 day every 2 to 3 weeks created a seriousproblem for the Company, particularly as the employeeshad advised her that they are frequently laid off in thesame week as the negotiation sessions and must call intothe plant to determine whether there would be work forthem the next day She also pointed out that the Company was not paying for theirlost time In aneffort to accomodate Modern she suggested that they start the nextmeetings at 2 p in, permitting the employees to workhalf a day before the meeting She indicated that she hadtalked to Holroyd s assistant about a new meeting andasked for a discussion on the next meetingOn 31 August 1984 Hedian wrote Holroyd advisingthat she had talked with his office and found that he wasavailable for the afternoon of 11 September and she wasadvising that the Union s negotiating committee wouldmeet with him on Tuesday 11 September 1984 at 2o'clock at the Clarksburg Sheraton Because of a scheduled hearing of a proceeding before the Board the 11September meeting was canceled The backpay proceedingwas not held on 13 September 1984 because thematter was settled prior to that hearing Hedian calledHolroyd after learning that the backpay proceeding wassettled and attempted to retain the meeting date of 11SeptemberHolroyd could not meet on that date and ameeting was arranged for 27 September 198417On 27 September 1984, the parties held their next bargaining session and the Company presented the Unionwith several proposals 6As to layoffs, Modern proposed that a layoff of 7 daysor less would be made without regard to seniority or jobassignment Layoffs of 8 days ormorewill be in inverseorder of seniority provided the remaining employeeshad the skill ability and dependability to do the job inthe exclusive opinion of the discussion some of it veryheated, on this article and there was no agreement Theparties then discussed the grievance procedure Holroydstated that the Company proposed there would be nolimitation on claims for wages, that employees could getpay that they earned so that grievances concerningmoney could be heard even outside the regular timelimits,but the arbitrator would have no authority toaward back wages for work not performed Thus in adisciplinaryproceeding there could be no backpayawarded if the employee were suspended or discharged,and that action later was found to be unjust or unlawfulThe Union raised the possibility that if there was nobackpay remedy that the arbitrator could order the Employer would have no interest in expediting these kindsof cases because it would not cost anything to stall it foreverHolroyd commentedThat s one of the evils ofthe program and stated the Union had the courts andthe Labor Board to enforce the Company s obligations toarbitrateThe parties then discussed some modificationsto expedite the grievance procedures and it was proposed that additional language be made but it does notappear that any other language was ever proposedThe parties caucused for a few minutes and when theyreturned they took up the Union s proposal on access tothe shop The Union had proposed that it would haveaccess to the shop and access to the Employers booksand records during working hours Holroyd said the Respondent wanted some advance notice when the unionrepresentativeswere coming and not just when theyshowed up at the door and wanted the union representatives to comply with safety regulations while in the shop,and wanted the Union to agree that the access would notinterfere with work The Union insisted that it be able tomeet with the employees to handle their grievances Holroyd said to meet during breaktime and lunchtime Therewas considerable discussion on this point and there wasobvious differences of opinion on access to the plantThe Union then brought up dues checkoff and Holroyd again stated that this was his trading article Therewas no further discussion of this itemJackson Moore then brought up the subject of the recognition clause and Holroyd stated that they had noproblem with the Board s description of the unit, whatever it was Hedian stated that they did not again attempt to discuss the ban on discouragement of unionmembership that was in their proposal She stated thatthey did not bring it up again because Holroyd had rejected it, so it remained that wayJackson Moore then asked to take up the term of thecontract and asked if a 3 year term was all right Hol6 See G C Exh 22 for thesewritten proposals 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDroyd indicated yes that nobody wanted to do this moreoftenThe parties then turned to the subject of maternityleaveThe Union asked about employees on maternityleave having the same protection as employees whowere sick Holroyd said they could have the same medical leave as for anything else if they had doctor s statements as to the dates they left and the dates they returnedThe parties then turned to jury duty and Holroyd was reminded by the Union that he had earlier indicated that they did not want to pay the difference between what the employees got to serve as jurors andwhat the normal wages would have been Holroyd indicated that that was right,that they did not want to payany differenceThe Union then asked if the employeescould have time off without pay for jury duty and wouldthey be entitled to their regular job back when their juryduty ended Holroyd indicated that that was only fair,however,he had not discussed it with the owners andstated that he believed the law required only that they bereemployed,not necessarily reemployed at the same jobThe parties turned to bereavement pay, but Holroyd indicated that this was an economic item as the Union hadasked for 3 days of paid funeral leave and indicated thatif they wanted money it is not thereThe parties then turned to discussion of overtime andthe Company remained adamant,that there would be nodaily overtime and it would only pay for work in excessof 40 hours a week The parties talked about productionand Holroyd said that the Company had no control overitsown schedules that sometimes it had to really pushone day and have no work the next day He said theprice quote that the Company was giving to its customerswas so close that if it had to pay overtime it wouldloosemoney The Union asked what justification theycould have for working some employees 10 hours a daywhile others were laid off and Holroyd responded that itwas cheaper to work 10 people 40 hours than work 20people 20 hours in a given week He explained that thereason was that it takes time to get employees workingup to speedThe Union then truned to its proposal concerning payfor time when not working in the plant There are timeswhen the electricity is shut off in the plant and at othertimes for similar reasons the employees are not working,and during that time they are not paid The Union hadproposed that the employees be paid for this waitingtimeThe Union had also proposed that the Employerwould not keep the employees in the shop if there wasno work for them,but would send them home Holroydsaid that he did not have a problem with paying themwhile they were kept in the plant The Union had alsorequested a half day guarantee if employees were calledinto work and it turned out there was no work Holroydstated that if they were required to stay in the plant theywould be paid The Union again asked about employeesbeing called in when there is no work and asked Holroyd if he was saying that the Company would not paythemHe responded,That s part of the economicsLet s defer that The employees should be paid for theirworkThe parties then turned to the article dealing withthose persons designated to be agents of the UnionThere was quite a discussion on this proposal,particularlywith regard to shop stewards and other employees forwhom the Union did not want to be responsible Holroyd said these people were no different from his foremen who were uneducated in labor law,and the Respondent had been taken for $70,000 because they didnot know what they were doing He suggested that theyjust leave this out of the contract entirely The partiesthen turned to leaves of absence and after some discussion there being no agreement Holroyd indicated thathe would take another look at the leaves of absenceproblem At this point,the meeting terminated There isno indication of the time The next meeting was scheduled for 18 October 1984On 18 October 1984, the meeting began around 2 p inand the Union presented a revised,typed proposal entitledGrievance Procedure7Later in the meeting theUnion presented another revised proposal entitledRightto Leave Shop-Pay for Waiting Time-Call in Pay 8Hedian testified that she started off by giving Holroyda copy of the new revised grievance proposal,which sheunderstood covered what they had worked out in thisareaHedian mentioned there was still some issues concerning the grievance procedure such as the question ofbackpay or whether there could ever be a backpayremedy Additionally the Union advised that no employee would have the right individually to compel a case tobe taken to arbitration This also had to be put in theclauseHolroyd indicated that he had no objection tothat portion prohibiting an employee from forcing arbitration or to bind the Union on settlement of grievancesbut he said he did not know if he could go further andagreed that they could not adjust the grievance on theirown The parties spent a great deal of time discussing thegrievance arbitration clause but left it indicating thatthey would look into the legal aspects of the proposalThe Union stated they were spending an awful lot oftime on a few issues and they wanted some movementand they wanted to speed things along Holroyd responded by sayingwell move and Hedian then wentthrough a list of several things on which they weremodifying their proposals She stated that they droppedtheireightholidays to four paid holidays and twounpaidThey proposed dropping vacation from 1 weekafter 6 months to 1 week after a year and from 2 weeksafter a year to 2 weeks after 2 years Holroyd askedwhat kind of year they were talking about and the Unionresponded from the date of hire He asked a questionabout employees who were not working or who werelaid off The Union responded by saying that would consider a minimum number of hours worked as a cutoff foreligibility and they would prorate the share of the vacation pay below a certain point The Union made a comment that it was making some movement and was tryingto show its good faith and hoped the Employer woulddo the same She stated that the Union dropped its wageSee G C Exh 23(a)8See G C Exh 23(b) MODERN MFG CO19proposal from 65, 50 and 50 cents in 3 years to 45, 40,and 40 cents She mentioned that the 5 5 percent onhealth and welfare was already sliced to the bone JacksonMoore then stated that he had checked other contractorswho had worked for the same company thatsupplied work to Modern and that they had some insurance,some days off, some vacation and more moneyHedian said that she went through the contract andproposed dropping the first sentence in article I relatingto the agreement being binding on successors,and thesecond sentence that dealt with the Employers continuing liability in the event of sale She repeated that theyneeded the union security clause and checkoff She thenskipped to article VII that contained 13 numbered individual paragraphsHedian stated that she dropped paragraphs 1 6, and 8 as these dealt with piece rate systemsand the Employers system was on an hourly basis TheUnion also dropped paragraph 7 that dealt with a timeclock in the shop In paragraph 9 that dealt with wages,prices, standards,and other working conditions, theUnion deleted the words prices and standardsTheUnion proposed some modification in item 10 that dealtwith not changing the type of work during the term ofthe agreement,and Holroyd indicated to the Union thathe had made a proposal earlier that was exactly oppositeto thatNamely,that the Employer had the latitude toput in whatever system it desired In fact,the Employer s proposal was that the existing wage rates continuefor the duration of the agreement subject to the Employer's absolute discretion to modify the rates as businessdictates and subject to the Employers absolute discretionto institute and operate a piece rate system This proposal also stated that the Employer would not go below thecontract rate Item 12 of this article proposed that theEmployer would grant merit,length of service,or otherindividual increases only on approval of the Union TheUnion also dropped item 13 of article VIII The Unionemphasized that it needed to keep article VIII, whichprovided that no worker be discharged without causeand if such discharge is found to be unjustified, theworker is entitled to reinstatement and compensation forback earningModern had initially rejected the proposaland counterproposed that it may discharge for cause,that it reserve the right to issue and enforce work rulesand that it will never be required to pay employeesmoney for time not actually workedThey moved then to article IX the distribution ofwork and the Union dropped item 1 under the articleThe Union insisted that it keep item 2 which dealt withsupervisors not performing bargaining unit work andHolroyd pointed out that he had made an opposite proposalThey then moved to article XIV at which timeHedian proposed the new language on Right to Leavethe Shop and Call In Pay 9 This article, as ultimatelyproposed by the Union reads as followsEmployees who are required by the Employer toremain in the plant when there is no work for themto do or the facilities are not functional shall bepaid for all time spent waiting In the event of suchG C Exh 23(b)conditions,the employees may be sent home or keptat the plant,at the Employers option All workerswho are requested or permitted to report for workshall be supplied with at least 2 hours worked orpaid for at least 2 hoursHolroyd had problems with the last sentence and, aftersome discussion,said thathe would pass this on to thecompany and see if it motivated them to change theirpositonAt this point in the proceeding,the parties set a datefor the next meeting at 1 p in on 12 November 1984They then moved on to discuss leaves of absence, bereavement pay and jury duty The parties left theseitems for future discussions and that was the end of themeetingThe next negotiation session was held on 12 November1984 at 1 p in Holroyd was accompanied by KarenHamrock an attorney in his office and began by sayingthat he was all ears The Union indicated that it hoped tohear something from him as it had cut its demands anddropped language in hopes of getting a response fromthe Company She then suggested that they talk aboutthe grievance procedureHedian stated that the Unionwas agreeable to have individuals adjust their grievance,but the Union would be the sole party that would decideon arbitrationHolroyd agreed to the Union s reservationof exclusive right to determine what subjects would bearbitrableThe Union indicated that any private adjustment of grievances must be consistent with the contract,and therefore the Union wanted to be present Holroydsaid the Company would agree to make no settlementsinconsistent with the contract but could not agree thatthe Union had the right to reverse the settlement TheUnion then asked could it arbitrate if it felt the settlement was inconsistent with the contract Holroyd saidthese settlement would not be binding as past practices,and if Modern was satisfied and the employees satisfied,why would not the Union agree Hedian said there was alot of difference between the Respondent dealing with anemployee rather than the Union The Union wanted theright of approvalHolroyd then began talking about the changes that theUnion had made in the previous meeting and indicatedthat they were mostly economic and the Company advised him that its economic position was no better thanbeforeHe said Respondent was in a negative cash flow,although work had picked up a little and that it did notmake any sense to make commitments to cover additional expenses when it did not have the money Hedian saidthat they had cut their demands on wages vacations andholidays and asked if Modern was ready to talk abouttwo unpaid holidays Holroyd indicated that the employees were already off so much The operations wereerraticThere were layoffs up and down Why wouldthe employees want to be off more additional days9Holroyd also mentioned that on other items like the distnbution of work,dealing with the fact that it could notbe done by nonbargaining unit or nonunion people thatitwas an economic matter He said that if a supervisornormally performs half of the work and then cannot doitanymore because of this clause and just stands around 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdoing nothing because the Company has agreed that hecannot work on it, this is wasting company money TheUnion then asked is everything economic, that it wantedprotection for its people, and it was not their fault thatthe supervisors worked half the time Holroyd respondedby saying that it makes no sense to let a person standaround and twittle his fingers and call someone who islaid off to do the work The Union suggested some typeof limiting language that would permit supervisors to dobargaining unit work in emergency situations They thendiscussed what would be an emergency situation Therewas no agreementHolroyd then asked if the Union was still insisting onthe right to leave the shop, as his notes were unclear ontheir positionHedian responded, no that they had modifeed their proposal and referred him to their new proposal 10At this point, they took a short caucus and, when theyreturned, Hedian told Holroyd that she did not see anymovement and that she had hoped for some Holroyd indicated that it was hard to make any movement whenthere was no money They then turned to the arbitrationclause againand the Union stated that it needed to bethe exclusive procedure for violations of the contractand that it understood individuals can adjust grievancesHolroyd said okay no problems with that The Unionstill insisted that it has a remedy of backpay to go alongwith the right in the event an arbitrator found that anemployee had been unjustly dischargedHolroyd saidthat an arbitrator should not have authority to awardmoney for work not done and that if an arbitrator reinstated anybody, it would be without backpay The partiescontinuedwith quite an extensive discussion andHolroyd s position on backpay did not change Theythenmoved to Respondents proposals that dealt withthe indemnification agreements, and Hedian explainedthat they were illegal and unenforceable Holroyd agreedand the proposal was withdrawnThe parties then turned to the agency problem and itwas agreed that there would be no language at all onthis subject in the contract This meeting ended at 2 50p in because Holroyd had to be in Charleston West Virginiaat 5 o clock The Union proposed and it wasagreed that the next meeting be held on Friday 30 November 1984 at 1 p inThe 30 November 1984 session began with Hedian indicating that the Union had dropped a lot of language ithad reduced its economic demands on wages, vacationsand holidays, its benefit proposal was the lowest it couldbe and Modern had proposed only what the law required it to give such as returning employees to workafter jury duty and maternity leave union recognitionand overtime after 40 hours a week She said that theRespondent had not made a single offer of substance onmoney or on protection for employees or benefits, onrecognition of employee rights or the principle of-seniorityShe said that the Company would not evenagree to seniority for layoff and recall, and that the Respondent wanted the right to make the decision based onskillability,and dependability of the employees She10 G C Exh 23(b)said that is not that hard to swallow but the fact thatthere is no recourse to challenge the decision is veryhardHolroyd said he did not remember that, and Hedianadvised that her notes showed this and Modern wouldnot even agree to backpay for employees discharged unjustlyShe advised Holroyd that it was ridiculous tohave everything at the sole discretion of the employerShe said that they had not been able to work out a majorcontract item including the grievance procedure Shesaid that the Employer should make some movement,that the Union would not give their bottom line nowShe said that they could move more but they wantedsomething and they wanted some protectionsHolroyd said that he had reviewed the Unions proposalsespecially in view of the recent litigation, thefiling of the current charge and said that everything is acost item, directly or indirectlyHe said that the Company was losing money and that it wanted to keep controlover its business and resolve its problems at the sametime Jackson Moore advised that 6 or 7 years ago theCompany made speeches about losing money and that ithas done this every year since and that its really weirdfor the Company to be loosing money over all of theseyearsHe said it was hard to believe and then commented that figures can lie and liars work with figures andthat he did not believe that the company books that theCompany was offering to show them would tell thewhole storyHolroyd informed the Union that therewere 10 applicants for every job available at the plantand that paying more money to the employees would notmake the existing workers any better than they wereHolroyd did agree to giving employees Christmas,Thanksgiving, and New Year s Day off without payAt 1 30 p in , the Union took a caucus until 1 55 p inand when they returned they began talking about backpay remedies in the arbitration proceedings The partiescontinued to discuss the grievance procedure and thefunctions of the arbitratorHolroyd continued to maintam this was economic and would increase costs Theparties also discussed the Employers proposal on strikersor slowdowns, and Jackson Moore said that he couldnever agree to that proposal There was some talk aboutthe parties being able to bring the proceeding outside thecontract or to force compliance with the contract andHolroyd said that as the Company could not go to arbitration it would not agree that it could not go to court tocompel the Union to comply with the contract The parties then turned to the Respondent's making individualsettlements with the employees and Modern insisted thatif an employee makes the settlement that should be theend of it and that the Union could not change that Hesaid that the Union is the agent of the employees, not theother way aroundThis meeting ended at 3 05 p in The parties talkedabout a meeting in the week of 17-21 December 1984and Vivian Hedian stated that she did not know whethershe would be free and they would set a definite datelaterShe testified that they never did set another datebecause they thought it was futile at that point based oneverything that had happened up to that date The par MODERN MFG CO21ties had no further meetings after this meeting on 30 November 1984Discussion and ConclusionsThe complaint alleges that by its overall acts and conduct,including its insistence on unreasonable proposalsintended to frustrate and insure the failure of the collectiv bargaining process its refusal to conduct negotiationsin 2 day consecutive sessions,insisting on I day meetings, and its curtailment of each negotiation session afterapproximately 2 hours of bargaining,Respondent bargained in bad faith with the UnionThe Supreme Court has stated thatCollective bargainingis not simply an occasionfor purely formal meetings between managementand labor,while each maintains an attitude of takeitor leave it , it presupposes a desire to reach ultimate agreement to enter into a collective bargaining [agreement] 11In assessing whether the parties have fulfilled their obligation to bargain in good faith the Board has beenmindful, as it notedinChevron Chemical Co261 NLRB44, 46(1982), thatSection 8(d) does not compel either party to agreeto a proposal or require the making of a concessionThus the Board does not, either directlyor indirectly,compel concessions or otherwise sit injudgment upon the substantive terms of collectivebargaining agreementsNLRB v American National Insurance Co,343 U S 395 404(1952)On theother hand,as stated by the Supreme Court, [T]heBoard has been afforded flexibility to determinewhether a party s conduct at the bargainingtable evidences a real desire to come to agreementAnd specifically we do not mean to questionin any way the Boards powers to determine thelatter question drawing inferences from the conductof the parties as a wholeNLRB v InsuranceAgents International Union[supra at 498]In a recent decision the Board stated that a respondent s conduct must be analyzed as a series of related actsand not as singular isolated incidents 12Thuswe must look to Respondents total conductAccordingly in all the circumstances of this case I mustconclude that Respondent did engage in bad faith bargaining as alleged in the complaintIn arriving at my conclusions,I did not view the bargaining negotiations in isolation The negotiations cannotbe treated in a vacuum Events that preceded the negotiations as well as events occurring simultaneous with thenegotiationsmust be considered to determine the Respondent s real intent with regard to its proposals andpositions taken at the negotiationsRespondents statements during negotiations certainly must be consideredto determine whether it still retains attitudes that existedprior to the negotiationsIn this case,we are not dealing with an employer thatisallegedly on the brink of bankruptcy as a result of aunionWe have a Respondent who for years paid minimum wages with no other benefits to its employees, andwho vehemently resisted its employees organizationaleffortsIn this regard,during the organizational campaign,the Respondent threatened its employees with lesswork and layoffs,with plant closure and with economicreprisals if they selected the Union as their bargainingrepresentativeThe Respondent also told employees notto sign union authorization cards, threatened its employees that Respondent had terminated employees becauseof union activities and advised employees that the Respondent was against the Union and would do anythingto stop the Union from becoming the employees bargaining representativeAlso Respondent told employeesthat it would be futile fo them to select the Union astheir bargaining representativeThus Respondents vicepresident,Starky, informed employees that if they selected the Union as their bargaining representative itwouldjust have to kick the union out because it could notafford it Starky also informed employees that althoughthe Respondent would have to negotiate with the Unionhe did not have to give anything that he did not want togive and that the Employer would not give anything itdid not have to give 13Respondent was hostile to the Union and made thatclear to its employees and further made it clear thatwhatever happened it would never negotiate an agreement with the Union on anything other than its owntermsAlthough it is true that people may change nothingevolved during these negotiations to indicate that the Respondent had changed its position toward the Union Itisclear to me that Respondent had great animositytoward the Union and this was reflected by its negotiatorAttorney Holroyd throughout the negotiations Thisisevidenced by Holroyd s continued reference to Respondent s backpay obligations as a result of its unfairlabor practices in the prior proceedings This is furtherevidenced by Respondents refusal to negotiate a provelion granting an arbitrator the right to award backpaybecauseithad been held in violation of the Act, whichresulted in backpay awards Thus the Respondent continued throughout these negotiations to refuse to negotiate any item whereby an arbitrator would be able toaward money damages to an employee for work not performedThis was a constant reference to the backpayawardRespondents hostility is further evidenced byHolroyd s letter of 4 September 1984 in which he canceled the scheduled negotiations because of a Boardbackpay proceeding and referred to the proceeding asone in which he characterized as a further flogging ofthe RespondentI think the Respondent stated its position in the negotiations when it stated in its answer thatSince the Union would not move to a point whereitwould agree to no additional cost to Respondent11NLRB v Insurance Agents361 U S 477 485 (1960)12Leeds Cablevision277 NLRB 103 at In 2 (1985)12 See G C Exh 2 Administrative law judge s decision below 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwho was in a failing economic economy, Respondent never reached a point where it would agree toother non economic sessionsThisisa flat statement that unless Respondent has anagreement from the Union that it would not insist on anyeconomicitemsthe Respondent would not agree to negotiate on any noneconomic items which is exactly whatitdid in these negotiations Thus, the Respondent conditioned bargaining on the Union s total capitulation oneconomic itemsIt ismy opinion that Respondent entered these negotiations with a fixed intent to frustrate the negotiations andnot to reach agreement with the Union Respondentknew that the Union was not in a position to take anyeconomic action as Respondent made it clear to theUnion that it had 10 applicants for every position in itsplantAlthough it is true that bargaining is a give andtake proposition and that neither side need make concessions, the parties must confer in good faith and make reasonable efforts to come to an agreement The Respondent did not do thisA certification must confer some rights on the Unionif nothing more than the right that the Respondent Employer cannot continue to act unilaterally in the area ofmandatory subjects of bargaining Thus it would seemthat if an employer wanted to act unilaterally it must request and negotiate that it be permitted this right fromthe union Throughout these negotiations Respondent demanded the right to have absolute control over all economic items It consistently demanded that it have solediscretion as to layoff and recall of employees It consistently demanded that it had the right to sell or contractout any of its operations at any time even though it beunit work It continuously demanded that it had the unilateral right to eliminate unit work or unit positions without any obligation to negotiate over either the decisionor the effects of such a decision The Respondent alsocontinuously demanded that it have the sole discretion astowhether its supervisors performed unit work at anytime and not merely in emergenciesIn addition to its other proposals, Respondent proposed that refusing to cross a picket line constitutes aviolation of the no strike clause The Respondent proposed as a no strike clause thatThere shall be no strikes or slow downs If any employees engage in such action they may be disciplined, including discharge, and if submitted to arbitration the arbitrator shall not have the authority tochange the discipline or discharge for any employeewho participated in the strike or slow down in anyway-and that the Union shall take whatever actionnecessary to end the strike or slow downIn response to the Union s proposal that employees notwork on struck work, Respondent proposed that theemployees will work on items assigned to them It isclear that Respondent was insisting on the Union s relinquishment of all the statutory right to strike It was demanding a total waiver of the employees right to honorany type of lawful picket line or to refuse to performstruck work and was imposing an absolute ban on workstoppages of any sort and retained to the Respondent theabsolute right to discipline participants in work stoppages in any manner it chose and attempted to imposeon the Union an absolute duty to end work stoppagesAdditionally, at the final meeting on 30 November 1984Respondent injected a new proposal into the negotiationsby refusing to share in any arbitration cost incurred in connection with work stoppages in breach ofthe contractAbsolute insistence on these sweepingwaivers of the statutory right to strike, considered withthe previously discussed items on which the Respondentsought absolute control and its positions on the grievance arbitration procedure, clearly demonstrate that theRespondent never intended to reach an agreement on acollective bargaining agreement with the UnionWith regard to wages, the Employer did concede atone point that it would not, under any circumstances inthe exercise of its absolute discretion to modify wagerates,make any changes that would reduce the employeeswages below those contained in the contract Respondent s proposed wage rate at the time of these negotiationswas the minimum wage set by Federal law at$3 35 an hour Its concession meant that it would notpay below theminimumwage as required by law TheRespondent alsomade one further concession withregard to the hours of work and overtime It agreed topay overtime after 40 hours worked in a week as specifeed by Federal lawThe Respondent further insisted on the absolute rightto determine holidays during the life of the agreementhowever it did agree that it would grant the employeesthree holidays Thanksgiving, Christmas and New Year sDay off without pay The Respondent steadfastly refusedto grant any vacationsAlthough the Respondent did agree to a grievanceprocedure with the right of arbitration it steadfastly insisted that the arbitrator could not make any award ofdamages to an employee for work not performed Thatis, the arbitrator could not award backpay for damagesno matter what breach of the agreement the Employerwas found guilty ofIn the 31 May 1984 letter Respondents negotiator andattorneyHolroyd advised the Union that thenegotiations were scheduled for 4 June and that he did not anticipate that it will go for more than one day It is obvious at this point that Holroyd knew that when the Uniongot his rejections of their proposals and his counterproposals there would be very little discussions In thisregard, the Employer rejected the Union s proposalswith regard to selling or transferring the business, pieceratesdischarge and discipline of employees distributionof work holidays and recall, and proposed that in theseareas that it have absolute control and discretion withoutunion interferenceThe Employer also outright rejectedmany of the Union s proposals without offering anycounterproposals It was from this position that the parties commenced their negotiations It is clear to me thatthe Respondent intended that its almost total rejection oftheUnion s proposals in almost every major item wasdesigned to frustrate and insure the failure of the collective bargaining process SeeA I KingSizeSandwiches MODERN MFG CO23265 NLRB 850 (1982) andSan Isabel Electric Services,225 NLRB 1073, 1079 at fn 7 (1976)The Respondent will no doubt, argue that from theinception it made its books available to the Union and informed the Union that it had no money to provide foradditional cost to the Respondent This certainly is a factand the Union did not at any point make an attempt tolook at the Respondents books The Union offered several explanations one being that it did not believe thebooks or that it would be shown a true copy of thebooks The Union also stated it was not time to look atthe books because the parties had not really got to apoint of discussions on economic matters This fact iscertainly true because as economic matters were raisedRespondent said that it had no money and to put thatoffThe Respondent even considered the arbitrator sright tomakemoney awardsas aneconomic factor, notwithstanding the fact that this could never happen unlessthe Respondent engaged in some act that was prohibitedby the contract In any event, I do not regard this asbeing controlling in thismatter,because as Respondentstated in its answer, it refused to move and give on noneconomicitems,because the Union would not capitulateon economic costs to the Respondent I regard this position in and of itself as being a refusal to bargainWithout elaborating further on this proceeding with itsninerelatively short bargainingsessionsof approximately2 to 3 hours in length,itseemstome that employeeswho survive the rigors of a contest such as went on inthis proceeding to a point where the Board and courtdirect bargaining without a Board conducted election because it appears that from overall conduct of their employer a free and fair election could not be held deservesomething better than they got from this EmployerIam not unmindfulof the Board s recent decision inReichhold Chemicals,277 NLRB 639 (1985), in which theBoard reached a contrary result In that case, the respondents initialcontract proposal contained a broadmanagementrightsclauseanarrow grievance definitionand a comprehensive unauthorized work stoppageprovisionThe administrative law judge found that insisting toimpasse onthese articleswas a violation TheBoard reversed, finding that insistence on these clausesalone is not evidence of an intent to frustrate the collective bargaining processIn that case there was no history as we have hereThere was no hostility evidenced on the part of the employer and certainly there was no union animus evidenced during the bargaining negotiations In that casethe certification was a result of a fair election without allthe expressions of animosity and hostility as evidenced inthis proceeding I do not regard this decision as controlling under the facts of this caseAccordingly as I have already indicated, it is my conclusion that the Respondent has engaged in bad faith bargainingin violation of Section 8(a)(5) and (1) as allegedin the complaintCONCLUSIONS OF LAWIThe Union is the certified bargaining agent for theRespondents employees in the following appropriateunitAll full time and regular parttimeproduction andmaintenanceemployees employed by the Employerat its BuckhannonWest Virginia facility excludingofficeclericalemployees sales employees, andguards professional employees and supervisors asdefined in the Act2Respondentengaged inconduct violative of Section8(a)(5) and (1) of the Act by bargaining with the Unionin bad faith with no intention of entering into any finalor binding collective bargaining agreement3The unfair labor practices found here affect commerce within themeaning ofSection 2(6) and (7) of theActTHE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that itcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act I shall alsorecommend that Respondent be ordered to bargain collectively in good faith, on request, with the Union as theexclusive bargaining representative of its employees inthe above unit, in the event that an understanding isreached, to embody such understandingina signedagreement, and to post the attached noticeIn order toensurethat the employees will be accordedthe statutorily prescribed services of their designated bargaining agentfor the period proscribed by law I shallrecommend that the initial year of certification begin onthe date that Respondentcommencesto bargain in goodfaithwith the Union as the bargaining representative inthe appropriate unitSouthern Paper Box Co,193 NLRB881883 (1971),A I King Size Sandwiches265NLRB850 861 (1982)Having found that the Respondent engaged in badfaith bargaining from its inception it is clear that the employee members of the Union s negotiating committeedid not receive the compensatory benefit of good faithbargaining for which they sacrificed their wages therefore to put the negotiations in their proper prospective Ishall require that the Respondent reimburse the employee negotiators for any earnings lost while attending thebargaining sessionswith interest as called for byFloridaSteelCorp231NLRB 651 (1977)Harowe Servo Controls250 NLRB 958 1123 (1980) Because of the longdistances to be traveled by the negotiators involved Ishall order that the sessions be more frequent and thattheir duration be longer 14On these findings of fact and conclusions of law andon the entire record I issue the following recommendedis14 Other remedies sought by the General Counsel are denied5 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERThe RespondentModern Manufacturing CompanyInc, Buckhannon West Virginia, its officers agents successors and assigns, shall1Cease and desist from(a) Refusing to bargain in good faith with the Union asthe collective bargaining representative of its employees(b) In any other manner interfering with restraining,or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)On the Union s request bargain collectively ingood faithwithin 15 days of this recommended Orderconcerning rates of pay, wages hours of employment,and other terms and conditions of employment with theUnion as the exclusive collective bargaining representative of all the employees in the above unit and if anagreement is reached embodyit ina signed contract(b)Meet, confer, and negotiate with the Union moreoften and for longer periods of duration than in the past(c)Reimburse the employee members of the bargaining committee for wages lost while attending the previous negotiationsessionsin themannerset forth in theremedy section of this decision(d)Preserve and on request make available to theBoard or its agents for examination and copying, all payroll records social security payment records timecardspersonnel records and reports, and all other records necessary to analyze the amount of backpay due under theterms of this Order(e)Postat itsBuckhannonWest Virginia facility,copies of the attached notice markedAppendix 16Copies of the notice on forms provided by the RegionalDirector for Region 6, after being signed by the Respondent s authorized representative shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that the notices are not altered defaced orcovered by any othermaterial(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyThe complaint shall be dismissed insofar as it allegesviolations of the Act not specifically foundAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeWE WILL bargain in good faith with the Union as theexclusive bargaining representative of our employeesand WE WILL NOT engage in surface bargaining and WEWILL NOT bargain with a fixed intent not to reach anagreementWE WILL NOT in any other manner interfere with restrain or coerce you in the exercise of the rights guaranteed you by Section 7 of the ActWE WILL on the Union s request bargain collectivelyin good faith, within 15 days of this Order concerningrates of pay, wages hours of employment and otherterms and conditions of employment, with the Union asthe exclusive bargaining representative of all our employees in the appropriate unit and if an agreement isreachedWE WILL embody it in a signed contractWE WILL meet and confer and negotiate with theUnion more often and for longer periods of durationthan we have done in the pastWE WILL reimburse the employee members of theunion bargaining committee for wages lost while attendmg the previous negotiation sessions with interestMODERNMANUFACTURING COMPANY INC16 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board